            Case 1:19-cv-00130-VSB Document 1 Filed 01/06/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALBERT PENA,

                                Plaintiff,                    Docket No. 1:19-cv-00130

        - against -                                           JURY TRIAL DEMANDED

 CHINA DAILY DISTRIBUTION CORP.

                                Defendant.


                                          COMPLAINT

       Plaintiff Albert Pena (“Pena” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant China Daily Distribution Corp. (“China Daily” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph NBA Dallas Mavericks basketball player Dingyan Yuhang, owned and

registered by Pena, a professional photographer. Accordingly, Pena seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:19-cv-00130-VSB Document 1 Filed 01/06/19 Page 2 of 4



                                             PARTIES

       5.      Pena is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 16715 Cleary Circle, Dallas,

TX 75248.

       6.      Upon information and belief, China Daily is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business 1500

Broadway, Suite 2800, New York, New York 10036. Upon information and belief China Daily is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, China Daily has operated their twitter page at

the URL: www.Twitter.com/ChinaDaily (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Pena photographed NBA Dallas Mavericks basketball player Dingyan Yuhang

(the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Pena is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-129-049.	

       B.      Defendant’s Infringing Activities

       10.     On September 23, 2018, China Daily posted the Photograph on the Website. See

https://twitter.com/ChinaDaily/status/1043938801582653440. A screenshot of the Photograph on

the Website is attached hereto as Exhibit B.
            Case 1:19-cv-00130-VSB Document 1 Filed 01/06/19 Page 3 of 4



          11.   China Daily did not license the Photograph from Plaintiff for its Wesbite, nor did

China Daily have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.   China Daily infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. China Daily is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.
            Case 1:19-cv-00130-VSB Document 1 Filed 01/06/19 Page 4 of 4



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant China Daily be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 6, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard P. Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Albert Pena
